Citation Nr: 0508935	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  99-11 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, 
claimed as an undiagnosed illness.  

2.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as an undiagnosed illness.  

3.  Entitlement to service connection for a disorder 
manifested by trouble concentrating, claimed as an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION


The veteran served on active duty from May 1989 to May 1992.  
The veteran served in Southwest Asia from September 1990 to 
March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case has been remanded and developed on several previous 
occasions.  In a Remand dated in December 2000, the Board 
requested that VA records not already associated with the 
claims folder be obtained, to include the report from a Gulf 
War protocol examination.  In a Board decision dated in 
September 2002, the Board indicated that pursuant to 
38 C.F.R. § 19.9(a)(2), additional development was to be 
conducted on these matters.  Subsequently, case development 
was done, to include obtaining outstanding VA medical 
records, the Persian Gulf War Registry examination report, 
and determining through National Personnel Records Center 
(NPRC) the availability of specific medical records during 
service.  

In a November 2003 Remand, the Board noted the prior 
development efforts and the changes in the law that required 
that other than the limited class of development functions 
that the Board was permitted by statute to perform, all 
evidentiary development otherwise was to be conducted at the 
RO level.  38 U.S.C.A. § 7102(b), 7109(b) (West 2002).  Thus, 
in the November 2003 Remand, the Board requested that the RO 
make another attempt to obtain pertinent VA medical records 
from the Dallas VA Medical Center, and a report from the 
Persian Gulf Registry examination that the veteran reported 
he had undergone previously.  Additionally, the Board 
requested that the RO attempt to contact the NPRC to 
determine the availability of medical records of treatment 
that the veteran reportedly had for a kidney condition during 
service.  

The issue of service connection for chronic fatigue syndrome, 
claimed as an undiagnosed illness is being addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran had active duty in Southwest Asia during the 
Persian Gulf War.  

3.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving the kidneys; or, a current 
disability manifested by a kidney condition.  

4.  The veteran does not have an undiagnosed disability 
manifested by trouble with concentrating; any complaints of 
trouble with concentrating are not related to his service.  


CONCLUSIONS OF LAW

1.  A kidney disorder and a disability manifested by signs or 
symptoms involving a kidney disorder, was not incurred in or 
aggravated by the veteran's active military service and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2004).

2.  A disability manifested by trouble with concentrating was 
not incurred in or aggravated by the veteran's active 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  In a supplemental 
statement of the case (SSOC) signed in May 2001, in a Board 
decision dated in September 2002, and in an SSOC dated in May 
2004, the veteran was notified of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These notifications 
provided a comprehensive explanation of the new law, and 
generally served to provide the veteran with ample 
opportunity to identify additional information or evidence 
that he felt would support his claims.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

The original rating decision on appeal which denied the 
veteran's claims was dated in April 1999, prior to the 
enactment of the VCAA.  Obviously, therefore, the veteran did 
not receive a VCAA notice prior to the initial rating 
decision denying his claims.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran in this case.  As noted above, the 
VCAA notice was provided on several occasions through the 
SSOCs and Board decision.  The content of the notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been advised generally 
to submit any evidence that could support his claims, and 
through remand and development efforts, he has been afforded 
several opportunities to submit evidence in support of his 
claims.  In summary, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  Moreover, the veteran has been afforded 
pertinent VA medical examinations in connection with his 
claims.  The examination report provides the necessary 
medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

The veteran's service medical records include a medical 
record dated in March 1990 that shows complaints of extreme 
fatigue.  The examiner reported no objective findings.  In a 
June 1991 medical record, the veteran complained of back 
pain.  No dysuria or frequent urination is noted.  Medical 
records dated in August 1991 reflect complaints of constant 
and increased right flank pain, worsened with exercise.  
There was no hematuria or dysuria.  The veteran reported 
similar episodes in Saudi Arabia 6 to 7 months earlier.  The 
veteran had an intravenous pyelogram (IVP), but no stone was 
collected.  The examiner noted no abnormalities, and no 
definite calcifications in either kidney or grossly along the 
expected course of either ureter.  The impression was that 
except for partial duplication of the right upper collection 
system, the IVP was unremarkable.  The etiology was not 
genitourinary.  There was a questionable history of 
urolithiasis.  A report from a separation examination dated 
in March 1992 disclosed no pertinent notations or findings.  

VA outpatient records, including laboratory and x-ray 
findings dated from 1993 to 1997, are generally silent for 
any notations of treatment for any of the veteran's claimed 
disorders.  

The veteran was informed in a development letter dated in 
January 1998 of the sort of evidence required for a claim of 
service connection related to his service in the Persian 
Gulf.  

The veteran failed to report for VA examinations scheduled in 
January 1998 to address all of his claimed disabilities.  

The veteran also failed to report for a VA mental disorder 
examination scheduled for October 1998.  

In the report from a VA genitourinary examination conducted 
in October 1998, the examiner recited the veteran's reported 
history of an incident in 1990 while in the Persian Gulf in 
which he had an episode of urinating blood.  He stated that 
he was hospitalized for about one week and a half and took 
pain medications.  The physicians thought that he had passed 
a kidney stone, but the veteran was unaware of having passed 
a stone.  He had not had symptoms since that time, other than 
his complaints of pain in the kidney area.  He had had no 
hospitalizations, no infections, no abnormal urinalyses, no 
acute nephritis, no malignancies, and no medications have 
been prescribed for any type of urinary disorder.  The 
veteran also complained of intense back pain usually 
unrelated to urination.  The veteran did not have any 
problems with erections or orgasms, although he reported a 
decreased sexual drive occasionally.  The examiner diagnosed 
the veteran as having an episode in 1990 of a probable kidney 
stone with no recurrence.  The examiner noted that the 
ongoing back pain did not sound like renal colic or pain with 
an etiology related to kidneys.  There was no tenderness on 
palpation of either flank.  

In the report from a general VA examination conducted in 
October 1998, the examiner noted the veteran's complaints of 
constant pain in the kidney area, exacerbated when urinating.  
With respect to the veteran's complaints of chronic fatigue 
syndrome the veteran described a loss of energy that comes on 
suddenly with spells over the course of four to five years.  
The veteran was diagnosed as having a history of an episode 
in service, which sounded most like an episode of kidney 
stones with no recurrence.  

VA outpatient records dated from 1998 to 2001 are silent for 
any notations, complaints, or treatment associated with any 
of the veteran's claimed disorders.  

The veteran failed to report for a VA mental examination 
scheduled for May 2000.  In December 2002, a search was 
conducted to find complete medical records associated with 
the veteran's claims, and in particular, a Persian Gulf War 
registry examination.  

Additionally, searches specific to medical records related to 
a renal/kidney condition during the veteran's period of 
service uncovered no records.  Most recently, the response to 
a January 2003 request for information revealed that searches 
for 44th MASH Hospital records for the reported period of 
time from September 1990 to March 1991 were conducted, but 
that no records had been located.  

In a note dated in May 2004, the RO indicated that pursuant 
to a Remand dated in November 2003, efforts were made to 
locate Dallas VA outpatient records.  A search for those 
records indicated that there were no records of treatment at 
that facility other than a few in-processing entries, the 
records of which are associated with the claims folder.  

II. Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations 
of undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
fatigue, signs or symptoms involving the skin, headaches, 
muscle or joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, and 
gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), 
(b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms:  (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(3).  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(4).  

For purposes of this section the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, and the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d) (2004).

III.  Analysis

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he served in the Southwest Asia 
theater of operations from September 1990 to March 1991.  
Based on this evidence and for purposes of analysis under 38 
C.F.R. § 3.317 (2004), it is clear that the veteran had 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).  

Kidney disorder 

Turning first to the merits of the veteran's claim regarding 
a kidney disorder, claimed as due to an undiagnosed illness, 
the veteran has claimed that his kidney pain is ongoing and 
progressing since the initial incident during service.  In 
order to establish service connection for his claimed 
disability, however, the legal criteria provide, in pertinent 
part, that the illness or symptom not be attributable to any 
known clinical diagnosis by history, physical examination, 
and/or laboratory tests.  38 C.F.R. § 3.317.  In this regard, 
the Board has considered the veteran's allegations that his 
kidney condition had its onset during his service in the 
Persian Gulf War, and more specifically, was first manifested 
by blood in his urine, which occurred while in Saudi Arabia.  
The veteran indicated that the physicians at that time 
speculated that he had passed a kidney stone, but the veteran 
maintains that he never had any indications of having passed 
a stone.  

The VA examiner from the October 1998 examination reported no 
recurrence, and reported that it was likely that the veteran 
indeed had passed a stone during that period of time in 
service.  No other records speak to symptoms associated with 
a kidney disorder of any kind, the symptoms are not present 
today, did not persist for at least six months, and overall, 
there is no indication of any chronic disability manifested 
by any kidney symptoms.  In this case, the evidence does not 
show that the veteran has objectively exhibited genitourinary 
signs or symptoms which are manifestations of an undiagnosed 
illness.  Thus, service connection on this basis is denied.  
38 C.F.R. § 3.317.  

Considering the veteran's claim on a direct basis, the claim 
must be denied for an absence of a current disability 
manifested by a kidney disorder.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  The service medical records 
include several medical entries that demonstrate treatment 
for right flank pain, but all tests associated with the 
veteran's complaints proved normal.  As noted above, the 
etiology of his kidney problems was deemed not to be 
genitourinary.  The report from his separation examination 
dated in March 1992 disclosed no pertinent complaints, 
notations, or medical findings.  Thus, no residual chronic 
kidney disability was noted at the time of separation.  
Medical records following service also do not substantiate 
any chronic disability attributable to any kidney problems.  

In fact, the records are silent for any treatment of a kidney 
disorder or symptoms associated with the genitourinary 
system.  Results from the VA examination conducted in 1998 
showed that the veteran most likely had passed a kidney stone 
previously, and that there was no evidence of disability that 
occurred as a result of the prior incident.  The veteran did 
not display any symptoms since the alleged incident in 
service, other than his subjective complaints of pain in the 
kidney area.  He had not been hospitalized, had not 
experienced any infections, abnormal urinalyses, or 
nephritis, and had not been prescribed medications for a 
urinary disorder.  

Thus, service connection on a direct basis is denied for a 
lack of competent evidence of any current kidney disability.  
Absent competent evidence to show the claimed disability, the 
veteran's claim for service connection fails.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144.  

Troubles with concentration

With respect to the veteran's contentions that his trouble 
concentrating is attributable to his Persian Gulf War 
service, there is no competent evidence to support that the 
veteran's symptoms of trouble with his concentration are 
manifestations of disability resulting from undiagnosed 
illness to support service connection on the basis of the 
veteran's service in the Persian Gulf War.  38 C.F.R. § 
3.317(c).  There is nothing in service that pertains to 
problems with concentration, and no competent evidence 
following service that pertains to the veteran's complaints 
of trouble with his concentration.  

Moreover, on two occasions in October 1998 and in May 2000 as 
noted herein, the veteran failed to report for a previously 
scheduled VA mental examination.  Medical findings from those 
examinations might have proved useful in making a 
determination.  Nonetheless, under 38 C.F.R. § 3.655 (2004), 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination or re-examination and the examination was 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  When the examination or re-examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655 (2004).  

In light of the above, and in considering the existing 
evidence of record, the veteran's claim of service connection 
for trouble with concentrating as due to an undiagnosed 
illness must be denied.  The veteran's service medical 
records are silent for any indication of symptoms associated 
with trouble with his concentration.  His separation 
examination is negative for any pertinent notations.  
Further, there is no medical evidence of record following 
service to substantiate that the veteran has exhibited 
objective indications of chronic disability, manifested by 
symptoms of trouble with concentrating.  38 C.F.R. § 3.317.  
Therefore, on all bases, the veteran's claim of service 
connection for a disorder manifested by trouble 
concentrating, claimed as an undiagnosed illness, is denied.  

The veteran's own opinion and statements that his symptoms of 
kidney pain, and trouble concentrating developed as a result 
of his Persian Gulf War service, are not competent evidence 
in this case.  Although a layperson is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a layperson is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  There is no 
evidence of record indicating that the veteran has 
specialized medical training so as to be competent to render 
a medical opinion.


ORDER

Service connection for a kidney disorder, claimed as an 
undiagnosed illness, is denied.  

Service connection for a disorder manifested by trouble 
concentrating, claimed as an undiagnosed illness, is denied.  


REMAND

The veteran also claims service connection for chronic 
fatigue syndrome, claimed as due to an undiagnosed illness.  
Service medical records reveal complaints of extreme fatigue.  
A VA outpatient record dated in August 1997 reveals that the 
veteran was disoriented and complained of vertigo and 
fatigue.  No diagnosis was made.  During the VA examination 
conducted in October 1998, the veteran reported that he 
generally had episodes of fatigue that came on fairly 
suddenly usually in the afternoon.  He became drained, light-
headed, and sometimes felt flushed.  The episodes occurred 
once a week and lasted two to three hours.  The veteran 
reported that these episodes had occurred over the last four 
to five years and were getting progressively worse.  The 
veteran also indicated that he thought he had adenopathy, but 
this was not shown during the examination.  The examiner 
determined that the veteran's fatigue was due to sleep 
deprivation.  Unfortunately the cause of the veteran's sleep 
deprivation was not discussed.  The Board finds that the 
issue of service connection for sleep disturbance as due to 
an undiagnosed illness is raised by the record.

In this regard, inasmuch as the issue of service connection 
for chronic fatigue syndrome, claimed as due to an 
undiagnosed illness, is inextricably intertwined with the 
issue of service connection for sleep disturbance under 38 
C.F.R. § 3.317, the RO should take appropriate adjudicative 
action prior to any further appellate consideration.

Accordingly this issue is remanded for the following actions:

After compliance with VCAA, including the 
duties to notify and assist (including 
affording the veteran a VA examination if 
warranted), the RO should adjudicate the 
issue of service connection for sleep 
deprivation as due to an undiagnosed 
illness.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
issue on appeal is again denied, the RO 
should issue the veteran a supplemental 
statement of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


